IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 300
                                         :
APPOINTMENT TO THE                       : DISCIPLINARY BOARD APPOINTMENT
DISCIPLINARY BOARD OF                    : DOCKET
PENNSYLVANIA                             :

                                       ORDER

PER CURIAM


         AND NOW, this 20th day of June, 2018, Magisterial District Judge Robert L.

Repard,* Tioga County, is hereby appointed as a member of the Disciplinary Board of

Pennsylvania for a term of three years, commencing September 1, 2018.




*Non-lawyer member